Defendants have appealed from an order of the Special Term of the Supreme Court denying their application to dismiss plaintiff’s complaint for failure to state facts sufficient to constitute a cause of action. Plaintiff, an infant fourteen years of age, was an attendant at Central School District No. 1 in Schoharie county. Defendants undertook to transport her and other school children to and from their homes. The complaint alleges that while plaintiff was being transported to her home in January, 1936, because of defendants’ negligence in failing to properly equip the vehicle used in transportation of plaintiff her feet were frozen. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ.